Title: From Benjamin Franklin to Benjamin Vaughan, 23 March 1783
From: Franklin, Benjamin
To: Vaughan, Benjamin


My dear Friend,Passy, March 23. 1783.
I wrote to you a few Days since by Mr Williams, but I omitted some Newspapers which I had intended to send by him: I now inclose them. They contain sundry Articles relating to the Barbarities exercis’d by the British in America; and as you had borrow’d of me a Paper containing an Account of those committed by Lord Cornwallis, and thought there might be some Use in showing it in England, I send you these for the same Purpose. Perhaps it would not be amiss to publish them, that considering such Provocations, some Value may be set upon our Moderation, in not demanding Reparation for the wanton Devastations made of our fine Towns and Plantations, & that thence it may appear that there is more Reciprocity in our Treaty than our Enemies have been pleas’d to find in it. I thank you much for the Castor Oil, but wish to learn from you the Use & Virtues of it, & the Quantity & manner of taking the Doses. Please to present my Respects to your good Father, and acquaint him that a Letter which your Brother mentions to me, never came to hand. I am ever, my dear Friend, Yours most affectionately
B Franklin
B. Vaughan Esqr
 
Endorsed: Passy March 23. 1783
